Citation Nr: 0730751	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level 
higher than that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2004, the Board remanded the case for further 
development.  In that remand, the Board also re-phrased the 
issue, as noted on the title page of this remand, to reflect 
more accurately the appellant's contentions and the 
procedural posture of the case.

According to an August 2007 informal brief, the appellant's 
representative essentially states that the appellant wishes 
to file a service connection claim for a back disability, 
claimed as secondary to service-connected anatomical loss of 
both feet.  In support of such claim, the appellant relies on 
a March 2002 statement provided by a private physician, "Dr. 
G.", in which he suggests a relationship between the 
appellant's loss of use of both feet and his current back 
disability.  As such, the matter of secondary service 
connection for a back disability is referred to the RO for 
any appropriate development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is service-connected for anatomical loss of 
both feet, rated as 100% disabling; amputation of the left 
little finger, rated as noncompensably disabling; scars of 
the face, rated as noncompensably disabling; and scars of the 
thigh, rated as noncompensably disabling.  He seeks SMC at a 
level higher than that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet.

Pursuant to the Board's October 2004 remand, the RO was 
instructed to send the veteran a VCAA letter which advises 
him of the requirements necessary to receive SMC at a level 
higher than provided by 38 U.S.C.A. § 1114(l) for anatomical 
loss of both feet , see, e.g., 38 U.S.C.A. §§ 1114(m), 
1114(n), 1114(o), 1114(p), 1114(r)(1), 1114(r)(2) (West 
2002); 38 C.F.R. §§ 3.350(c), 3.350(d), 3.350(e), 3.350(f), 
3.350(h), 3.352(a), 3.352(b) (2007).

Although the RO issued a VCAA letter to the veteran in 
November 2004, such letter did not advise him of the evidence 
necessary to warrant SMC at 38 U.S.C.A. § 1114(m) and higher.  
This information is important to the veteran as he may be 
able to submit evidence that would provide the basis to grant 
this claim. 

According to the U.S. Court of Appeals for Veterans Claims 
decision in Stegall v. West, 11 Vet. App. 268 (1998), a 
remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Therefore, this case must again be remanded in order to fully 
comply with the Board's October 2004 instructions.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to SMC at a level higher than 
that provided by 38 U.S.C.A. § 1114(l) 
for anatomical loss of both feet.  

The appellant should be notified:  (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
See generally, 38 U.S.C.A. §§ 1114(m), 
1114(n), 1114(o), 1114(p), 1114(r)(1), 
1114(r)(2) (West 2002); 38 C.F.R. 
§§ 3.350(c), 3.350(d), 3.350(e), 
3.350(f), 3.350(h), 3.352(a), 3.352(b) 
(2007).  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to the claim.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



